Citation Nr: 1012750	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  09-05 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for residuals of 
electrical burns and degenerative changes of the left 
shoulder.


REPRESENTATION

Veteran represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1983 to May 
1987, during peacetime.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2008 rating decision of the Department 
of Veterans Affairs (VA), Nashville, Tennessee, Regional 
Office (RO), which denied service connection for residuals 
of electrical burns and degenerative changes of the left 
shoulder.  The Veteran disagreed with such decision and 
subsequently perfected an appeal.   

The Board notes that the July 2008 rating decision, the 
August 2008 notice of disagreement, and the January 2009 
statement of the case, all included the issue of service 
connection for coronary artery disease.  However, in the 
February 2009 substantive appeal, the Veteran indicated that 
he did not desire to appeal such issue.  As such, the issue 
of service connection for coronary artery disease is not 
before the Board for appellate review.


FINDING OF FACT

The Veteran's service treatment records (STRs) are negative 
for complaints, treatment, or diagnoses of any left shoulder 
disability or any injury resulting from electrocution or 
shock from a floor buffer; there is no objective evidence 
relating a left shoulder disability to his active service or 
any incident therein; and arthritis of the left shoulder was 
not exhibited within the first post-service year.  


CONCLUSION OF LAW

A left shoulder condition, to include residuals of 
electrical burns and degenerative changes of the left 
shoulder, was not incurred or aggravated in service.  38 
U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2009).  



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), the VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek 
to provide; and (3) that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004). 

The VCAA duty to notify was satisfied by a March 2008 
letter.  This letter fully addressed all three notice 
elements; informed the Veteran of what evidence was required 
to substantiate his service connection claim; and of the 
Veteran's and VA's respective duties for obtaining evidence.  

In addition, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, that will assist 
in substantiating or that is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  

In an attachment to the March 2008 notice letter, the RO 
also advised the Veteran as to how disability ratings and 
effective dates are awarded, as required in Dingess.  See 19 
Vet. App. at 486.  

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of STRs and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.

Further, if the VA determines that VA medical examinations 
or opinions are necessary to decide a claim, the VA must 
provide such examination.  38 C.F.R. 
§ 3.159(c)(4).  A VA medical examination is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim.  
Id.    

The Board acknowledges that, to date, VA has not provided 
the Veteran an examination or sought a medical opinion with 
respect to his service connection claim for a left shoulder 
condition (claimed as residuals of electrical burns and 
degenerative changes of the left shoulder).  However, in 
light of the uncontroverted facts, as discussed below, the 
Board finds that the evidence, which indicates that he was 
not treated for, diagnosed with, or complained of any left 
shoulder condition in-service, and did not seek treatment 
for any left shoulder condition for many years after 
service, an examination is unnecessary to decide this claim.  
See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006) 
(citing 38 U.S.C.A. § 5103A(d), 38 C.F.R. § 3.159(c)(4)).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  In this case, the claims folder 
contains STRs, VA treatment records, private treatment 
records, and statements submitted by or on behalf of the 
Veteran.  Significantly, the record does not otherwise 
indicate any additional obtainable evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to 
the Veteran is required to fulfill VA's duty to assist the 
veteran in the development of the claim.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Merits of the Service Connection Claim

Legal Criteria

Generally, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated 
by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303.  If a condition noted during service is not 
determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for certain chronic 
diseases, such as arthritis, when such disease is manifested 
to a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  Furthermore, service connection may also be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).
A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the 
claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).
A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 
124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a 
diagnosis of a specific disability and a determination of 
the origins of a specific disorder).  Lay testimony is 
competent, however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  The reasonable doubt 
must be in the range of probability and more than pure 
speculation or remote possibility.  38 C.F.R. § 3.102.  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' 
in order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Analysis

The Veteran seeks service connection for a left shoulder 
condition, which he maintains was incurred during active 
service.  Specifically, the Veteran claims that during basic 
training in 1983, he was electrocuted while operating a 
floor buffer and was taken to the Lackland Air Force 
Hospital for treatment of burned left shoulder tissue.  See 
May 2008 "Statement in Support of Claim," VA Form 21-4138; 
February 2009 "Appeal to Board," VA Form 9 (Substantive 
Appeal).

On review of the record, the Board finds that service 
connection for a left shoulder condition, to include 
residuals of electrical burns and degenerative changes of 
the left shoulder, is not warranted.  There is a current 
left shoulder disability of degenerative changes of the left 
shoulder, as reflected in a June 2008 Left Shoulder X-Ray 
Report from the VA Outpatient Clinic in Knoxville, 
Tennessee; thus, the threshold requirement for a service 
connection claim has been met.  

Although there is evidence of a current left shoulder 
disability, the record is negative for complaints, 
treatment, or diagnoses of left shoulder disability during 
his active military service.  In this regard, the Board 
notes that the Veteran's STRs include treatment for a right 
shoulder contusion and pain after the Veteran fell down 
stairs.  See April 1985 Orthopedic Consultation Note; April 
1985 X-Ray Report.  However, review of the Veteran's STRs is 
negative for any complaints, treatment, or diagnoses of left 
shoulder disability or any disability resulting from 
electrocution or a floor buffer shock injury in-service.  

With regard to the Veteran's statement that he suffered left 
shoulder tissue burns as a result of being electrocuted 
while using a floor buffer, the Board finds the Veteran 
competent to describe his symptomatology; however, the Board 
finds that the Veteran's statement is not credible as such 
statement is not consistent with the Veteran's service and 
the evidence of record.  The Veteran's DD-214 indicates that 
his military occupational specialty was a fuel specialist.  
Review of the Veteran's claims folder is negative regarding 
any duties that required using a floor buffer.  Further, 
although the Veteran stated that he was treated after the 
electrocution, his STRs are negative for such treatment.  

The evidence of record also reveals no probative and 
positive medical nexus evidence revealing a relationship 
between the Veteran's left shoulder disability and his 
service, to include injury resulting from electrocution.  

Further evidence weighing against the Veteran's claim 
includes a January 2007 Addendum to a Telephone Triage Note 
and a June 2007 Emergency Department Note from the Knoxville 
VA Outpatient Clinic, which indicate that the Veteran was 
being treated for a left arm numbness related to chest pain.  
Such records are the first indication of complaints and 
treatment of a left shoulder disability post-service and are 
dated approximately twenty-years post-service.  Evidence of 
a prolonged period without medical complaint, and the amount 
of time that elapsed since military service, can be 
considered as evidence against the claim.  Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000). 

There is also no evidence of a left shoulder disability, 
specifically arthritis, within the first post-service year 
after the Veteran's separation from active duty in May 1987, 
to gain the benefit of presumptive service connection.  See 
38 C.F.R. 
§§ 3.307, 3.309 (2009).  

In sum, the Board finds the only evidence of a relationship 
between the Veteran's left shoulder disability and his 
service is the Veteran's own statements.  The Board notes 
that the Veteran is competent to describe his 
symptomatology.  See Layno, 6 Vet. App. at 469.  However, 
the Veteran's opinion, as to a medical matter, is without 
probative value because he, as a layperson, is not competent 
to establish a medical diagnosis or draw medical 
conclusions; such matters require medical expertise.  See, 
e.g., Routen, 10 Vet. App. at 186; Espiritu, 2 Vet. App. at 
494-95.
  
For the reasons discussed above, the Board concludes that a 
left shoulder condition, to include residuals of electrical 
burns and degenerative changes of the left shoulder, was not 
incurred in or aggravated by service, and arthritis of the 
left shoulder may not be presumed to have been incurred 
therein. 







	(CONTINUED ON NEXT PAGE)





The preponderance of the evidence is against the claim, and 
the benefit-of-the-doubt doctrine is inapplicable in the 
instant appeal.  38 U.S.C.A. § 5107(b); see also Gilbert, 1 
Vet. App. at 54.  
  

ORDER

Entitlement to service connection for residuals of 
electrical burns and degenerative changes of the left 
shoulder is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


